Exhibit Matthew K. Rose Chairman, President and Chief Executive Officer Burlington Northern Santa Fe Corporation P.O. Box 961052 Fart Worth, TX 76161-0052 2650 Lou Merit Drive Fart Worth, TX 76131-2830 tel 817.867.6100 fax 817.352.7430 matthew.rose@bnsf.com November 6, 2009 Mr. Roger P. Nober Executive Vice President-Law and Secretary Burlington Northern Santa Fe Corporation 2650 Lou Menk Drive Fort Worth TX 76131-2830 Dear Roger: Reference is made to (i) the Amended and Restated Change in Control Agreement, dated December 31, 2007, between Burlington Northern Santa Fe Corporation (the “Company”) and myself (the “Change in Control Agreement”), (ii) the Burlington Northern Santa Fe 1999 Stock Incentive Plan and my award agreements thereunder (collectively, the “Stock Incentive Plan”), (iii) the Retirement Benefit Agreement, dated April 19 2002, between the Company and myself (the “Retirement Benefit Agreement” and, collectively with the Change in Control Agreement and the Stock Incentive Plan, the “Benefit Agreements”), and (iv) the Agreement and Plan of Merger, dated November 2, 2009, by and among Berkshire Hathaway Inc., R.
